Citation Nr: 1011569	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  06-39 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine.

2.  Entitlement to an evaluation in excess of 60 percent for 
coronary artery disease, status post angioplasty, associated 
with hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to November 1970 
and from February 1971 to February 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi.  

As a procedural matter, VA treatment records were added to 
the file without a waiver since the supplemental statement of 
the case (SSOC) was issued in November 2008 and before the 
case was certified for appeal.  The Board has reviewed the 
additional evidence but finds that the VA treatment records 
consist of evidence that is not pertinent to the claim on 
appeal.  Accordingly, the Board concludes that there is no 
prejudice in proceeding with consideration of this case 
without affording the RO an opportunity to issue a SSOC.

In addition, in September 2009, the Veteran submitted to the 
Board additional evidence for consideration in connection 
with the claim on appeal.  In a September 2009 statement, the 
Veteran submitted a waiver of RO jurisdiction of such 
evidence.  The Board accepts this evidence for inclusion in 
the record on appeal.  38 C.F.R. § 20.1304 (2009).

In September 2009, the Veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge in Washington, DC.  
A copy of the transcript is of record.

At the September 2009 hearing, the Veteran asserted 
entitlement to VA compensation for erectile dysfunction, 
which he reported was due to his service-connected diabetes 
mellitus.  The August 2008 diabetes mellitus VA examination 
report reflects that he was diagnosed as having erectile 
dysfunction.  The issues of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for bilateral hip disorder, whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for headaches, entitlement 
to service connection for chronic obstructive pulmonary 
disease (COPD), and entitlement to increased evaluations for 
degenerative joint disease of the right knee, left knee, 
right hand, and left hand have been raised by the record in a 
September 2009 statement submitted by the Veteran.  In a July 
2007 statement, the Veteran petitioned to reopen his claim of 
entitlement to service connection for degenerative joint 
disease of the right and left elbows.  As these issues have 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ), the Board does not have jurisdiction over these 
matters, and they are referred to the AOJ for appropriate 
action.  

The issue of entitlement to an evaluation in excess of 60 
percent for coronary artery disease, status post angioplasty, 
associated with hypertension is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine degenerative 
joint disease is manifested by limitation of motion that does 
not equate to forward flexion of the thoracolumbar spine of 
30 degrees or less or ankylosis of the entire thoracolumbar 
spine.

2.  The Veteran's low back disability has been productive of 
neurologic impairment of the left lower extremity that 
results in disability analogous to mild incomplete paralysis 
of the sciatic nerve.

3.  The Veteran's low back disability has been productive of 
neurologic impairment of the right lower extremity that 
results in disability analogous to mild incomplete paralysis 
of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for degenerative joint disease of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5242 (2009).

2.  The criteria for a rating of 10 percent, but no greater, 
for radiculopathy of the left lower extremity have been met, 
effective May 26, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 
(2009).

3.  The criteria for a rating of 10 percent, but no greater, 
for radiculopathy of the right lower extremity have been met, 
effective May 26, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
March 2006, prior to the initial RO decision that is the 
subject of this appeal.  He was further notified of the 
provisions of the VCAA by the RO in correspondence dated in 
August 2007 and May 2008.  The letters informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.   

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Next, VA has a duty to assist a veteran in the development of 
his claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and VA 
outpatient treatment records.  The Veteran submitted written 
statements discussing his contentions.  He was also provided 
an opportunity to set forth his contentions during the 
hearing before the undersigned VLJ in September 2009.  
Searches for records from the Social Security Administration 
(SSA) were noted to be unsuccessful.  In November 2008, the 
RO determined that the SSA records were unavailable for 
review. 

Next, specific VA medical examinations pertinent to the issue 
on appeal were obtained in May 2006 and January 2008.  The 
Board finds that the examinations were adequate for 
evaluation purposes.  Specifically, the examiners reviewed 
pertinent medical records and each examiner interviewed the 
Veteran as well as conducted a detailed physical examination.  
In addition, there is no indication that the VA examiners 
were not aware of the Veteran's past medical history or that 
they misstated any relevant fact.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (noting that a medical opinion must describe 
the disability in sufficient detail so the Board can make a 
fully informed evaluation of the disability).  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to this claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2009).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
ratings are at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following matter 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Court in DeLuca must be followed in adjudicating 
claims where a rating under the diagnostic codes governing 
limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2009).

The Veteran was rated at 20 percent for his service-connected 
degenerative joint disease of the lumbar spine under 
Diagnostic Codes 5010-5242.  The hyphenated diagnostic code 
indicates that traumatic arthritis, under Diagnostic Code 
5010, is the service-connected disorder, and degenerative 
arthritis of the lumbar spine, under Diagnostic Code 5242, is 
a residual condition.  38 C.F.R. § 4.27 (2009).

For traumatic arthritis, Diagnostic Code 5010 directs that 
the evaluation of arthritis be conducted under Diagnostic 
Code 5003, which states that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2009).

For a rating in excess of 20 percent under the General Rating 
Formula for Diseases and Injuries of the Spine or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, the evidence must show:

*	forward flexion of the thoracolumbar spine 30 degrees or 
less (40 percent); OR 
*	favorable ankylosis of the entire thoracolumbar spine 
(40 percent); OR
*	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months (40 
percent);
*	unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);
*	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks 
during the past 12 months (60 percent); 
*	objective neurological abnormalities (Pursuant to Note 
(1)).

Note:  (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
Diagnostic Code. 

Note:  (2) For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. (See also Plate V.)  

Note:  (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note: (6) Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  

38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2009).

Factual Background and Analysis

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of a rating in 
excess of 20 percent for the Veteran's service-connected 
degenerative joint disease of the lumbar spine.

The Veteran's claim for an increased evaluation for his 
lumbar spine disability was received in November 2005.

In a May 2006 VA spine examination report, the Veteran 
complained of chronic daily pain that radiated down the back 
of both his legs as well as generalized weakness and daily 
flare-ups lasting from two to fours hours with a pain level 
of 9/10.  He reported bowel and/or bladder incontinence three 
to four times per week, no use of a cane, and multiple falls 
over the last year.  It was noted that he performed his job 
with accommodations and was able to perform activities of 
daily living with no prescribed bed rest over the last year. 

Range of motion findings of the lumbar spine were listed as: 
forward flexion to 40 degrees; extension to 15 degrees; right 
and left lateral flexion to 15 degrees; and left and right 
rotation to 20 degrees.  Neurological examination findings 
were listed as inability to toe walk, heel walk, or tandem 
walk with absent reflexes in the lower extremity.  The 
examiner indicated that Veteran reported pain on motion but 
that additional limitation of function due to repetitive use 
or flare-ups could not be determined with resort to mere 
speculation.  He diagnosed degenerative joint disease of the 
lumbar spine and bowel and bladder incontinence.  A VA 
diagnostic study was noted to show severe degenerative joint 
disease of the lumbar spine.

A March 2007 VA treatment record detailed complaints of 
chronic low back pain with new right-sided low back pain.  
The Veteran denied injury, pain that radiated, paresthesias, 
or weakness.  Physical examination findings were listed as 
muscle spasm over the right lumbar area and negative straight 
leg raising testing.  An additional March 2007 treatment 
notes detailed complaints of bilateral lower extremity pain 
with symptoms of claudication, peripheral neuropathy, and 
degenerative joint disease.  The examiner noted that this was 
not surprising given the Veteran's history of diabetes 
mellitus and coronary artery disease.  

In a January 2008 VA examination report, the Veteran 
complained of increased pain while lying down, chronic pain 
in his back that occasionally radiates down to his left leg 
greater than right leg to the mid-calf area, tingling, 
numbness, and weekly flare-ups of back pain at a level of 
9/10.  He reported using a walking cane a few times a month 
and detailed that he can perform all activities of daily 
living even during flare-ups.  He indicated that he had no 
fecal or urinary incontinence secondary to back pain, flare-
ups, or radicular symptoms, retired in October 2006, and has 
not been given bed rest in the last year.  The Veteran 
complained of radiculopathy symptoms including intermittent 
tingling and numbness that radiated from his back down into 
his left leg to the left mid-calf and right leg to the right 
patella area.  It was noted to occur with flare-ups at least 
two times per month and last one to two hours with a pain 
level of 9/10.  While he reported use of a walker during 
flare-ups and decreased productivity at work before 
retirement, he indicated that the flare-ups of radicular 
symptoms did not affect his activities of daily living.

Examination findings were listed as erect posture, no 
thoracolumbar spine tenderness, spasm, or deformity, 
decreased sensation to vibration from the ankle down, normal 
sensation to pinprick, full motor strength, deep tendon 
reflex of 1+ for the right ankle, and absent deep tendon 
reflex for the left ankle.  Straight leg raising produced low 
back pain without radicular symptoms at 45 degrees.  He was 
unable to do heel, toe, and heel-toe walk due to gait 
instability.  On repetitive motion of the thoracolumbar spine 
times three, range of motion findings of the lumbar spine 
were listed as: forward flexion to 60 degrees (limited by 
pain); extension to 20 degrees (limited by pain); right and 
left lateral flexion to 30 degrees (with pain at the 
extreme); and left and right rotation to 45 degrees (with 
pain at the extreme).  The examiner, a VA physician, 
indicated that Veteran reported pain on motion.  He detailed 
that it was conceivable that pain could further limit 
function during flare-ups or with increased usage but that it 
was not feasible to attempt to express any of these in terms 
of additional limitation of function, as the matter could not 
be determined without any degree of medical certainty without 
resorting to speculation.  He diagnosed degenerative joint 
disease of the lumbar spine with subjective radiculopathy 
symptoms with objective findings of decreased vibration and 
absent ankle reflex on left.  

In an August 2008 VA peripheral neuropathy examination 
report, lower extremity findings were noted as normal gait 
with good heel/toe/tandem walk, full motor strength, intact 
sensory to fine touch, temperature, vibration, and position, 
1+ reflexes, and absent ankle jerks.  Additional VA treatment 
notes dated in 2008 showed continued findings of degenerative 
joint disease. 

The aforementioned evidence does not reflect any findings 
that would warrant a rating excess of 20 percent solely under 
the criteria of the General Rating Formula.  None of the 
competent medical evidence of record shows that the Veteran's 
lumbar spine disability was manifested by limitation of 
motion that equated to forward flexion of the thoracolumbar 
spine of 30 degrees or less or ankylosis of the entire 
thoracolumbar spine.  The provisions for evaluating 
intervertebral disc syndrome are also not for application for 
the Veteran's service-connected lumbar spine disability, as 
evidence of record does not show any incapacitating episodes 
during the last 12 months. 

As indicated above, the General Rating Formula also directs 
that neurological manifestations of should be rated 
separately from orthopedic manifestations.  Under Diagnostic 
Code 8520, a 10 percent evaluation is warranted for mild 
incomplete paralysis of the sciatic nerve; a 20 percent 
evaluation requires moderate incomplete paralysis; a 40 
percent evaluation requires moderately severe incomplete 
paralysis; a 60 percent evaluation requires severe 
incomplete paralysis with marked muscular atrophy; and an 80 
percent evaluation requires complete paralysis of the 
sciatic nerve.  When there is complete paralysis, the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2009).
 
The Board notes that the May 2006 VA examination report 
documented the first neurological findings during this 
appeal, including chronic daily pain that radiated down the 
back of both his legs, generalized weakness, and an inability 
to toe walk, heel walk, or tandem walk with absent reflexes 
in the lower extremity.  While a March 2007 VA treatment 
record showed negative straight leg raising test results and 
no complaints of radiating pain, paresthesias, or weakness, a 
January 2008 VA examination report again reflected subjective 
complaints of intermittent tingling and numbness that 
radiated from the Veteran's back down into his lower 
extremities as well as objective findings of decreased 
vibration and absent ankle reflex on left.  Thus, the Board 
finds that neurological findings in this case more nearly 
approximate mild incomplete sciatic nerve paralysis.  The 
assignment of separate 10 percent ratings, but no higher, are 
warranted for radiculopathy of the right and left lower 
extremities, effective May 26, 2006.

In addition, although the Board acknowledges that there is 
some evidence that the Veteran reported having bowel and 
bladder problems at the May 2006 VA spine examination, those 
problems have not been reflected in subsequent records.  
Further, there is no medical evidence attributing any bowel 
or bladder problems to the Veteran's service-connected low 
back disability.  As such, separate evaluations for bowel or 
bladder problems are not warranted.

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence 
reflects that the currently assigned 20 percent rating 
properly compensates him for the extent of functional loss 
resulting from symptoms like painful motion and weakness.  In 
this regard, the Board notes that the January 2008 VA 
examination findings detailed that the Veteran did not suffer 
from any additional functional impairment or limitation of 
motion with repetitive motion.  Although it was noted that 
the Veteran exhibited pain on motion in the VA examination 
reports, these findings have already been taken into 
consideration in the assignment of the current 20 percent 
rating.  In addition, each VA examiner indicated in the May 
2006 and January 2008 VA examination reports that additional 
limitation of function due to repetitive use or flare-ups 
could not be determined with resorting to speculation.

With respect to the Veteran's claim, the Board has also 
considered his written statements and hearing testimony, 
which included contentions that his disability has increased 
in severity, causing chronic pain, radiculopathy of the lower 
extremities, limited ambulation, and limitation of function.  

In rendering a decision on this appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report his lumbar 
spine symptoms because this requires only personal knowledge 
as it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  However, the Board has weighed the Veteran's statements 
as to lumbar spine symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value than the other 
clinical evidence of record, which does not indicate that the 
assignment of any additional increased evaluation is 
warranted.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that interest in the outcome of a proceeding may 
affect the credibility of testimony). 

In sum, after a careful review of the evidence of record, the 
Board finds that the appeal for entitlement to a rating in 
excess of 20 percent for degenerative joint disease of the 
lumbar spine must be denied.  The Board has considered staged 
ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), 
but concludes that they are not warranted.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, as 
noted above, the assignment of separate 10 percent ratings 
for radiculopathy of the right and left lower extremities is 
warranted.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the Board finds there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the Veteran's service-connected 
lumbar spine disability that would take his case outside the 
norm so as to warrant the assignment of any extraschedular 
rating during the time period in question.  There is also 
simply no objective evidence showing that the service-
connected lumbar spine disability has alone resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned ratings), as the 
Veteran has continually indicated that he has been retired 
from employment since 2006.

Moreover, the rating criteria reasonably describe his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  Consequently, 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine is denied.

Entitlement to a separate 10 percent rating for radiculopathy 
of the right lower extremity is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to a separate 10 percent rating for radiculopathy 
of the left lower extremity is granted, subject to the 
regulations governing the payment of monetary awards.


REMAND

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely notice of disagreement 
(NOD) and there is no statement of the case (SOC) issued, the 
Board should remand, rather than refer, the issue to the RO 
for the issuance of a SOC.

In an October 2008 rating decision, the RO denied entitlement 
to an evaluation in excess of 60 percent for coronary artery 
disease.  In a December 2008 statement, the Veteran indicated 
that he would like his service connective rating for his 
heart to be upgraded to 100 percent, asserting that his 
problems were getting worse.  In a May 2009 deferred rating, 
the RO noted that the Veteran had pending claim for increase 
in his heart disease and indicated that a VA examination had 
been requested.  However, in a statement received in 
September 2009, the Veteran stated that he was presenting his 
appeal with supporting documents to increase his rating for 
this disability.  He asserted that medical records and 
letters had been submitted with supporting documents to 
increase his assigned percentage to 100 percent for coronary 
artery disease. 

The Board notes that the statement submitted by the Veteran 
in September 2009, within one year of notification of the 
October 2008 rating decision, expressing his presentation of 
an appeal and his dissatisfaction with the rating assigned 
for his service-connected coronary artery disease, can be 
accepted as a timely NOD.  38 C.F.R. § 20.201 (2009).  The 
Federal Circuit has observed that it "is not an onerous 
task," and that finding that a statement constitutes an NOD 
merely requires finding "terms that can be reasonably 
construed as a desire for appellate review."  Further, in 
Ortiz v. Shinseki, No. 06-0932, 2010 WL 715512 (Vet. App. 
March 3, 2010), the Court indicated that a statement must be 
read liberally to determine whether it is an NOD.  Thus, the 
Board finds that the Veteran's September 2009 statement is 
accepted as a timely NOD with the October 2008 rating 
decision on this issue.  38 C.F.R. §§ 20.201, 20.302(a) 
(2009).  Consequently, this matter will be remanded for the 
issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

The AMC/RO should issue to the Veteran 
and his representative a SOC addressing 
the matter of entitlement to an 
evaluation in excess of 60 percent for 
coronary artery disease, status post 
angioplasty, associated with 
hypertension.  The Veteran is hereby 
informed that he must submit a timely and 
adequate substantive appeal as to this 
issue for the issue to be before the 
Board on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


